 


109 HR 4739 IH: Civilian Agent Orange Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4739 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Wexler (for himself, Mr. Foley, and Mr. Evans) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide compensation to individuals who, during the Vietnam conflict, were employees of the Federal Government or contractor employees of the Department of Defense and suffered disability or death from exposure to Agent Orange. 
 
 
1.Short titleThis Act may be cited as the Civilian Agent Orange Act of 2006. 
2.DefinitionsIn this Act: 
(1)Exposed employeeThe term exposed employee means an individual who— 
(A)during the Vietnam conflict— 
(i)was a civilian employee of the Federal Government, or an employee of a contractor (or subcontractor at any tier) of the Department of Defense; and 
(ii)while so employed, was— 
(I)physically present in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; or 
(II)in or near the Korean demilitarized zone during the period beginning September 1, 1967, and ending on August 31, 1971; 
(B)contracted an Agent Orange illness; and 
(C)suffered injury or death by reason of that illness. 
(2)Agent Orange illnessThe term Agent Orange illness means an illness listed by the National Institute of Medicine as having at least a limited or suggestive association with 2,4-dichlorophenoxyacetic acid (2,4-D), 1,4,5-trichlorophenoxyacetic acid (2,4,5-T), 4-amino-3,5,6-trichloropicolinic acid (picloram), and cacodylic acid (dimenthylarsenic acid, DMA), and 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD, or dioxin). 
3.Compensation Program 
(a)In generalThere is hereby established a program to be known as the Agent Orange Illness Compensation Program (in this Act referred to as the compensation program), to be carried out by the Attorney General. 
(b)PurposeThe purpose of the compensation program is to provide for timely, uniform, and adequate compensation of exposed employees and, where applicable, survivors of such employees, suffering from Agent Orange illnesses incurred by such employees. 
4.Compensation Fund 
(a)EstablishmentThere is hereby established on the books of the Treasury a fund to be known as the Agent Orange Illness Compensation Fund (in this Act referred to as the compensation fund).  
(b)AmountsThe compensation fund shall consist of the following amounts:  
(1)Amounts appropriated to the compensation fund pursuant to an authorization of appropriations. 
(2)Amounts transferred to the compensation fund. 
(c)FinancingUpon the exhaustion of amounts in the compensation fund, the Secretary of the Treasury shall transfer directly to the compensation fund from the General Fund of the Treasury, without further appropriation, such amounts as are further necessary to carry out the compensation program.  
(d)UseSubject to subsection (e) of this section, amounts in the compensation fund shall be used to carry out the compensation program.  
(e)Administrative costs not paid from fundNo cost incurred in carrying out the compensation program, or in administering the compensation fund, shall be paid from the compensation fund. 
(f)Monetary allowance not to be considered as income or resources for certain purposesNotwithstanding any other provision of law, a monetary allowance paid an individual under this Act shall not be considered as income or resources in determining eligibility for, or the amount of benefits under any Federal or federally assisted program. 
(g)InvestmentAmounts in the compensation fund shall be invested in accordance with section 9702 of title 31, and any interest on, and proceeds from, any such investment shall be credited to and become a part of the compensation fund. 
(h)Authorization of appropriationsThere is hereby authorized to be appropriated $100,000,000 to the compensation fund. 
5.Compensation to be provided 
(a)In generalAn exposed employee, or the eligible survivor of that employee if the employee is deceased, shall receive compensation for the injury, illness, or death of that employee from that employee’s Agent Orange illness in an amount determined under subsection (b). 
(b)AmountFor each exposed employee, the Attorney General shall provide compensation in the amount of $100,000. 
(c)Payments in the case of deceased persons 
(1)Survivors eligibleIn the case of an exposed employee who is deceased at the time of payment of compensation under this section, whether or not the death is the result of the employee's Agent Orange illness, such payment may be made only as follows: 
(A)If the employee is survived by a spouse who is living at the time of payment, such payment shall be made to such surviving spouse. 
(B)If there is no surviving spouse described in subparagraph (A), such payment shall be made in equal shares to all children of the employee who— 
(i)had not yet attained the age of 18 when the employee died or was permanently or totally disabled before the age of 18; and 
(ii)are living at the time of payment. 
(2)ClaimsIf an employee eligible for payment dies before filing a claim under this Act, a survivor of that employee who may receive payment under paragraph (1) may file a claim for such payment. 
(3)DefinitionsFor purposes of this subsection— 
(A)the spouse of an individual is a wife or husband of that individual who was married to that individual for at least one year immediately before the death of that individual; and 
(B)a child includes a recognized natural child, a stepchild who lived with an individual in a regular parent-child relationship, and an adopted child. 
(d)Children with spina bifidaIn any case in which a child of an exposed employee is born with spina bifida by reason of that employee’s exposure to Agent Orange, that child shall directly receive compensation in an amount determined under subsection (b). 
6.Claims processing 
(a)In generalSubject to subsections (b), (c), and (d), the Attorney General shall specify standards and criteria for filing applications and for processing, determining, and paying claims. 
(b)DeadlineA claim not filed within 20 years after the date of the enactment of this Act is void. 
(c)Written medical documentationPayment may not be made on a claim except on written medical evidence that the Attorney General, in consultation with the Surgeon General, determines to be adequate. 
(d)ReviewUnless otherwise specified by the Attorney General, any determination on a claim under this Act is not subject to administrative or judicial review. 
7.Implementation 
(a)In generalThe Attorney General shall prescribe regulations to implement this Act. 
8.Offset for certain other paymentsA payment of compensation to an individual, or to a survivor of that individual, under this Act shall be offset by the amount of any payment made pursuant to a final award or settlement on a claim, against any person, that is based on the same illness, injury, or death of that individual on account of exposure to Agent Orange herbicides. 
 
